 

Exhibit 10.3

 

May 19, 2014

 

Great American Group, Inc.
Attn: Chief Financial Officer

21860 Burbank Blvd.

Suite 300 South

Woodland Hills, CA 91367

 

Re: Great American, Inc. – Letter Agreement for Satisfaction and Discharge of
Credit Documents

 

Dear Phillip:

 

Reference is made to that certain Subordinated Unsecured Promissory Note, dated
as of July 31, 2009, between Andrew Gumaer (“Creditor”) and Great American
Group, Inc., a Delaware corporation (the “Company”), as amended, restated or
modified from time to time (the “Promissory Note”).

 

Creditor has been advised that, pursuant to a (i) Securities Purchase Agreement,
dated on the date hereof, by and among the Company and certain other parties
thereto, the Company will issue and sell a significant number of shares of the
Company’s common stock (the “Financing”) and (ii) Acquisition Agreement, dated
on the date hereof, by and among the Company and certain other parties thereto,
the Company will acquire certain entities affiliated with Bryant Riley, a
director of the Company, in exchange for a significant number of shares of the
Company’s common stock (the “Acquisition” and together with the Financing and
the transactions contemplated by each of the foregoing, the “Transactions”).

 

As (i) the other parties to the Financing and Acquisition are requiring as a
condition to closing such transactions that the parties hereto enter into this
letter agreement (this “Payoff Letter”), (ii) Creditor and the Company desire to
facility the Transactions, (iii) there is uncertainty regarding the Company’s
ability to timely satisfy its obligations under the Promissory Note, as a matter
of compromise and settlement, and in exchange for Creditor’s receipt of the
Payoff Amount (as defined below), Creditor and the Company hereby agree to
irrevocably and forever terminate in its entirety the Promissory Note pursuant
to the terms and conditions set forth below.

 

By Creditor’s signature below, Creditor represents, warrants and agrees that (i)
a one-time, lump sum payment of the amount set forth on Schedule 1 hereto (the
“Payoff Amount”) in immediately available funds, by wire transfer in accordance
with the instructions provided by Creditor to the Company prior to the Effective
Time, shall constitute payment in full of all principal, interest, fees,
expenses and other sums that may be payable to Creditor from the Company under
or in connection with the Promissory Note, (ii) other than the Payoff Amount,
there is no outstanding indebtedness, fees, expenses or other sums owed to
Creditor by the Company or any of its subsidiaries for any promissory notes or
other outstanding indebtedness for borrowed monies, (iii) Creditor has full
legal title, capacity and authority to execute this Payoff Letter and no further
action is required on the part of Creditor (including, if applicable, by any
spouse of Creditor) to authorize, deliver or perform this Payoff Letter and the
transactions contemplated hereby, (iv) this Payoff Letter has been duly executed
and delivered by Creditor and, assuming the due authorization, execution and
delivery by the Company, constitutes the valid and binding obligations of
Creditor enforceable against Creditor in accordance with its terms, subject to
laws of general application relating to bankruptcy, insolvency and other similar
laws relating to or affecting creditors’ rights generally, (v) the execution and
delivery by Creditor of this Payoff Letter, and the consummation of the
transactions contemplated hereby, will not conflict with or result in any
violation of or default under (with or without notice or lapse of time, or both)
or give rise to, any payment obligation, or a right of termination,
cancellation, modification or acceleration of any obligation or loss of any
benefit under any agreement or arrangement to which Creditor is a party or any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Creditor or any of Creditor’s properties or assets, (vi) Creditor is the sole
record and beneficial owner of the Promissory Note, free and clear of any
pledge, lien, security interest, mortgage, charge, claim, equity, option, proxy,
voting restriction, voting trust or agreement, (vii) Creditor, by reason of his
business and financial experience, has the capacity to protect his own interests
in connection with the entrance into this Payoff Letter and the transactions
contemplated hereby, has had the opportunity to consult Creditor’s counsel and
other tax or financial advisors with respect thereto and the consequences
thereof and is not relying on any representation or warranty of any Company
Party (as defined below) in making Creditor’s decision to enter into this
Agreement, (viii) Creditor is solely responsible for the payment of all taxes
and any penalties and interest (if any) of Creditor that may result from the
transactions contemplated hereby and (ix) upon payment of the Payoff Amount, any
conditions required under the Promissory Note in connection with the
Transactions shall have been fulfilled or are hereby waived.

 

 

 

 

Creditor hereby agrees to indemnify and hold harmless each of the Company
Parties against any and all costs, expenses or other liabilities incurred or
sustained by the Company Parties as a result of (i) any breach or inaccuracy of
a representation or warranty of Creditor in this Payoff Letter or (ii) the
failure of Creditor to perform and comply with any covenant or agreement in this
Payoff Letter.

 

Creditor and the Company agree that (i) the Company’s payment of the Payoff
Amount shall be subject to and contingent upon the Company’s receipt of at least
$30 million in gross proceeds in the Financing, (ii) the Payoff Amount shall be
paid within five (5) business days of the closing of the Financing, (iii) upon
receipt of the Payoff Amount by Creditor (the “Effective Time”), the Promissory
Note is hereby discharged and terminated in full automatically and without any
further action by any person and of no further force or effect, and that the
Company, its past, present and future direct and indirect subsidiaries, each of
the foregoing’s respective affiliates, officers, directors, employees, agents
and representatives (and each such person’s successors and assigns) (the
“Company Parties”) shall not have any further or surviving obligations,
covenants, debts or liabilities to Creditor whatsoever related to or arising out
of the Promissory Note or this Payoff Letter. For greater clarity, the parties
agree that this Payoff Letter shall be deemed void ab initio in the event that
the Company fails to receive at least $30 million in gross proceeds in the
Financing or if the Financing is abandoned by the Company or otherwise fails to
close.

 

Concurrently with the execution of this Payoff Letter, Creditor shall deliver to
the Company the Promissory Note for cancellation by the Company at the Effective
Time. Notwithstanding the foregoing, the cancellation, release and
extinguishment of each the Promissory Note is effective as of the Effective Time
whether or not the Promissory Note is delivered to and canceled by the Company.

 

Creditor and the Company agree that this Payoff Letter (i) constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings both written and oral, among
the parties with respect to the subject matter hereof, (ii) shall be binding
upon and inure to the benefit of the heirs, executors, administrators, and
successors of the parties thereto; provided, however, that Creditor may not
assign its rights or delegate its duties hereunder without the Company’s prior
written consent, (iii) shall be governed by and shall be construed and enforced
in accordance with, the laws of the state of New York and (iv) may be executed
by the parties hereto in separate counterparts and the executed counterparts may
be delivered by facsimile transmission or other electronic means, including pdf,
all of which will be enforceable as an original.

 

In furtherance of the foregoing, Creditor further agrees to execute and/or cause
to be delivered to the Company such instruments and other documents, and shall
take such other actions, as the Company may reasonably request for the purpose
of carrying out or evidencing the foregoing.

 

[Remainder of Page Left Intentionally Blank]

 

 

 

This letter agreement shall become effective as the date first written above
only when signed by Creditor and accepted and agreed to by the Company in the
space provided below.

 

Sincerely,       Andrew Gumaer       By: /s/ Andrew Gumaer   Name:  Andrew
Gumaer       ACCEPTED AND AGREED       Great American Group, Inc.       By: /s/
Phillip J. Ahn   Name: Phillip J. Ahn   Title:   Chief Financial Officer and    
Chief Operating Officer  

 

 

 

 

SCHEDULE 1

  

Payoff Amount   Per Diem  $15,713,645.66*  $2,504.72 

 

* Payoff Amount assumes a payoff date of May 23, 2014 (the “Calculation Date”).
The Payoff Amount will increase by the amount listed under the column entitled
“Per Diem” for each day that payment follows the Calculation Date.

 

 

 